DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendments, filed 09-June-2022, have been entered. Claims 1, 8 and 15 have been amended, and claims 1-20 are currently pending.
Response to Arguments
Applicant’s arguments, see Remarks pp. 8-9, filed, with respect to the rejections of claims 1-20 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new groundS of rejection is made in view of Philip et al. (Pub. No. US 2019/0057154 A1, hereinafter “Philip”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (Pub. No. US 2019/0392082 A1, hereinafter “Bell”) in view of Philip.
Regarding claim 1, Bell teaches:
receiving, by one or more processors, a request to search a corpus of documents for an entity, wherein the request includes a non-name identifier of the entity (Bell – one or more identifier selections act as an initial input to the search engine system. An “identifier selection” or selection of an identifier corresponds to a user-selected identifier (e.g. picture, symbol, button, alphanumeric text, etc.) that describes or it associated with an entity, such as a product or document for example [0025].) 
identifying, by one or more processors, one or more likely variants of the non-name identifier of the entity, (Bell – the tokenizer receives the identifier selection(s) and responsively generates or locates one or more tokens for the identifier selection(s). A “token” as described herein is one or more values that describe or are associated with one or more terms in or associated with the item selection(s). After the item selection(s) is tokenized according to the tokenizer, the logging module populates and/or looks up a statistics data structure based on a history of user selections (i.e. variants) associated with each of the tokens generated by the tokenizer [0026-0027].)
identifying, by one or more processors, entries of text within the corpus of documents that reference any variant of the identified [likely] variants of the non-name identifier (Bell – the tokenizer receives the identifier selection(s) and responsively generates or locates one or more tokens for the identifier selection(s). A “token” as described herein is one or more values that describe or are associated with one or more terms in or associated with the items selection(s). After the item selection(s) is tokenized according to the tokenizer, the logging module populates and/or looks up a statistics data structure based on a history of user selections associated with each of the tokens generated by the tokenizer. This history is illustrated by the user selection statistics [0026-0027].)
applying, by one or more processors, natural language processing (NLP) to content associated with the identified entries within the corpus of documents, wherein the NLP identifies candidate entities associated with any variant of the identified [likely] variants of the non-name identifier (Bell – each string or character each string or character set (e.g. symbols or integers) are parsed from the input question the user asked and analyzed (e.g. via Natural Language Processing (NLP)) in order to identify what item to associate a statistic with and/or score relevancy for terms. NLP is a technique configured to analyze semantic and syntactic content of the unstructured data of the set of data [0028-0029].)
selecting, by one or more processors, an entity from the candidate entities based, at least in part, on distances between the candidate entities and references to any variant of the identified [likely] variants of the non-name identifier in the identified entries (Bell – after the statistics have been plotted within a data structure by the logging module, the learning module identifies patterns or associations of the generated tokens in order for the scoring module to score and rank one or more tokens, search result candidates, and predict human perceived relevance for queries (e.g. the query 108). In some embodiments a first set of scores can be generated for each of a plurality of generated tokens of identifier selections based on distance measures of a word embedding vector model [0033]. The scoring module scores each token term and/or each search result candidate for the query. A “search result candidate” includes one or more identifiers that are candidates for being provided as a query result set and that describes or is associated with one or more resources, such as products for sale, documents, web pages, links, etc. [0038]. The scoring module can then search within a data store, such as a database of available search result identifiers and score search results identifier product titles based on the individual token scores above [0039].) 
and returning, by one or more processors, the selected entity to a submitter of the request (Bell – when a result set of search result identifiers are provided by a client application, such as a web browser, the particular orientation, order, or existence of the search result identifiers may be based on the final score [0039]. Also see [0075], where search result candidates are outputted to one or more devices [0075].)   
Bell does not appear to teach:
wherein likely variants are determined according to a class of the non-name identifier
likely variants
likely variants
likely variants
However, Philip teaches:
wherein likely variants are determined according to a class of the non-name identifier (Philip – when textual content is posted to the online social network, the social-networking system may parse the text into tokens. Modified tokens may be created to capture all variants of a term that a user may search. For example, a user may search “att” or just “at,” intending to locate AT&T (either the entity AT&T, or some other plurality of entities “AT” and “T”) [0049].)
likely variants (Philip - when textual content is posted to the online social network, the social-networking system may parse the text into tokens. Modified tokens may be created to capture all variants of a term that a user may search. For example, a user may search “att” or just “at,” intending to locate AT&T (either the entity AT&T, or some other plurality of entities “AT” and “T”) [0049].)
likely variants (Philip – when textual content is posted to the online social network, the social-networking system may parse the text into tokens. Modified tokens may be created to capture all variants of a term that a user may search. For example, a user may search “att” or just “at,” intending to locate AT&T (either the entity AT&T, or some other plurality of entities “AT” and “T”) [0049].)
likely variants (Philip – when textual content is posted to the online social network, the social-networking system may parse the text into tokens. Modified tokens may be created to capture all variants of a term that a user may search. For example, a user may search “att” or just “at,” intending to locate AT&T (either the entity AT&T, or some other plurality of entities “AT” and “T”) [0049].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Bell and Philip before them, to modify the system of Bell of receiving a request to search a corpus of documents for an entity, wherein the request includes a non-name identifier of the entity, identifying one or more likely variants of the non-name identifier of the entity, identifying entries of text within the corpus of documents that reference any variant of the identified [likely] variants of the non-name identifier, applying natural language processing (NLP) to content associated with the identified entries within the corpus of documents, wherein the NLP identifies candidate entities associated with any variant of the identified [likely] variants of the non-name identifier, selecting an entity from the candidate entities based, at least in part, on distances between the candidate entities and references to any variant of the identified [likely] variants of the non-name identifier in the identified entries and returning, by one or more processors, the selected entity to a submitter of the request with the teachings of Philip of wherein likely variants are determined according to a class of the non-name identifier. One would have been motivated to make such a modification to provide accurate search results in situations where a querying user’s search query does not exactly match the information that needs to be located (Philip - [0049]).
Claims 8 and 15 correspond to claim 1 and are rejected accordingly.
Regarding claim 2, Bell teaches:
wherein the candidate entities are within a threshold value of distance from the non-name identifier (Bell – the distance threshold in Fig. 3, 305, illustrates scoring thresholds, statistics generation thresholds, and/or result candidate thresholds. The threshold 305 may correspond to a threshold distance each word may be from the query term “CARS” in order for the system to score and/or provide results [0055].)  
Claims 9 and 16 correspond to claim 2 and are rejected accordingly.
Regarding claim 3, Bell teaches:
determining, by one or more processors, the distances between the candidate entities and the references to the non-name identifier, wherein the distances are token distances (Bell - after the statistics have been plotted within a data structure by the logging module, the learning module identifies patterns or associations of the generated tokens in order for the scoring module to score and rank one or more tokens, search result candidates, and predict human perceived relevance for queries (e.g. the query 108). In some embodiments a first set of scores can be generated for each of a plurality of generated tokens of identifier selections based on distance measures of a word embedding vector model [0033].)  
Claims 10 and 17 correspond to claim 3 and are rejected accordingly.
Regarding claim 4, Bell teaches:
generating, by one or more processors, a syntactic parse tree, wherein the syntactic parse tree includes (i) leaf nodes that represent the candidate entities, and (ii) branch nodes that represent the references to the non-name identifier; and determining, by one or more processors, the distances between the candidate entities and references to the non-name identifier, wherein the distances are defined based, at least in part, on the syntactic parse tree (Bell – Fig. 5A is a schematic diagram illustrating how individual tokens are scored, according to particular embodiments. In some embodiments, Fig. 5A represents a data structure, such as a tree data structure. For example, Fig. 5A can include individual vertices or nodes linked by one or more edges which are associated with token scored. For example, a user issues a query “cheap jewelry”. A first quantity of user selections may indicate that the node 505 token is associated with the largest quantity of user selections and/or is the closest distance to a query or query term “cheap”. Accordingly, the score of +100 (the highest score) is generated for the relationship between the node 502 and 505. Likewise, the node 507 token may be associated with a second quantity of user selections and/or is a particular distance to query or term “cheap., and a score of +30 is generated for the relationship between nodes 502 and 507. A third quantity of user selections may indicate that the node 504 token is the farther away in distance to the other nodes and/or includes the lowest quantity of user selections. Accordingly, the score of -80 may be set for the association between node 504 and node 502 [0060].)  
Claims 11 and 18 correspond to claim 4 and are rejected accordingly.
Regarding claim 5, Bell teaches:
wherein the non-name identifier is one of: (i) a phone number, (ii) a physical address, (iii) an email address, (iv) an alias, (v) a professional organization, or (vi) a professional work-related entity (Bell – an “identifier selection” or selection of an identifier corresponds to a user-selected identifier (e.g., picture, symbol, button, alphanumeric text, etc.) that describes or is associated with an entity, such as a product or document for example [0025].)  
Claims 12 and 19 correspond to claim 5 and are rejected accordingly.
Regarding claim 6, Bell teaches:
determining, by one or more processors, an entity score for each candidate entity, wherein the entity score for a candidate entity is based, at least in part, on an inverse of a sum of the distances between the candidate entity and the references to the non-name identifier in the identified entries, and wherein the selecting of the entity from the candidate entities is further based on the determined entity scores for the candidate entities (Bell – search engine software typically matches terms in the query to terms as found within result candidate data sets and rank the results for display based on the matching. For example, some technical solutions employ term frequency-inverse document frequency (TF-IDF) algorithms. TF-IDF algorithms include numerical statistics that infer how important a query word or term is to a data set. “Term frequency” illustrates how frequently a term of a query occurs within a data set, which is then divided by the data set length. Inverse document frequency infers how important a term is by reducing the weights of frequently used or generic terms, such as “the” and “of”, which may have a high count in a data set but have little importance for relevancy of a query [0002]. In some embodiments, “each” term in the search result candidate and/or query is not scored or analyzed, but only selected terms can be utilized, such as through Inverse document frequency. At least some of the scored or ranked search result candidates are outputted to one or more devices [0074-0075].)  
Claims 13 and 20 correspond to claim 6 and are rejected accordingly.
Regarding claim 7, Bell teaches:
generating, by one or more processors, an entity profile, wherein the entity profile includes (i) the selected entity, (ii) one or more additional candidate entities with respective entity scores above a threshold, and (iii) a collection of information pertaining to the selected entity and the one or more additional candidate entities; and sending, by one or more processors, the generated entity profile to the submitter of the request (Bell – at least some of the scored or ranked search result candidates are outputted to one or more devices. See Fig. 5B, where the query (i.e. selected entity), titles (i.e. additional candidate entities) and scores (i.e. collection of information)  are displayed. The scored of the one or more search result candidates is further based at least on matching a plurality of terms within the one or search result candidates to the one or more tokens such that a search result candidate is scored higher when the search result candidate includes a token of the one or more tokens that is scored over a high threshold [0073].)
Claim 14 corresponds to claim 7 and is rejected accordingly.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJIT P DORAISWAMY whose telephone number is (571)270-5759. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.P.D./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166